[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 06-10242                     May 17, 2006
                           Non-Argument Calendar            THOMAS K. KAHN
                         ________________________                CLERK

                     D. C. Docket No. 03-03027-CV-HS-S


IRON MOUNTAIN CONSTRUCTION,

                                                       Plaintiff-Appellant,

                                    versus

U.S. STEEL GROUP,
a unit of USX Corporation,


                                                       Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                (May 17, 2006)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Iron Mountain Construction appeals the district court’s grant of summary

judgment in favor of U.S. Steel Group, in Iron Mountain’s action for breach of

contract against U.S. Steel. This contract dispute arose when U.S. Steel

terminated its contract with Iron Mountain. Iron Mountain asserts the district

court erred in concluding: (1) the parties had not modified the clause in the

original contract providing that U.S. Steel could terminate the agreement with 30

days notice; (2) the parties’ course of dealing did not limit U.S. Steel’s right to

terminate the contract; (3) U.S. Steel did not violate the implied duty of good faith;

(4) no damages were sustained in the termination of the contract; and (5) punitive

damages were not recoverable. After reviewing the record and the parties’ briefs,

we find no error in the district court’s grant of summary judgment, and affirm for

the reasons stated in the district court’s order of January 3, 2006.

      AFFIRMED.




                                           2